DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 6, 8, 12, 13, 15, 16, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as
being anticipated by Brooks et al., U.S. 5,869,968.
Brooks et al. discloses a system for monitoring a parameter downhole in a wellbore (col. 1, lines
35-37), comprising:
a conveyance string (col. 2, lines 21-26; the logging tool on the drill string) locatable in the
wellbore;
a sensor (the logging tools) located on the conveyance string and operable to measure the
parameter; a recorder (col. 10, lines 59-64) located on the conveyance string and comprising a sampler
(data samples of the logging tool) in communication with the sensor (MWD tools; col. 9, line 61 — 67)
and operable to sample the measured parameter (col. 6, lines 54-64) at a sampling rate of 150 kHz to 10
MHz (col. 23, lines 62-64; a higher sampling rate is favored; col. 24, lines 26-30; sampling a 1.998 megahertz signal; col. 34, lines 17-20; 400 kiloHertz – 2 megaHertz; utilized in the logging operation), and an information storage device (col. 10, lines 59-64, the recorder is a memory) in communication 
Brooks et al. discloses (col. 10, lines 59-64) a sensor module (receiving antenna), a
recorder module (memory) comprising the recorder (the memory), and a processor module
(microprocessor) comprising the processor, wherein the sensor module, the recorder module, and the
processor module are coupled together (fig 3D; col. 10, lines 47-64).
Brooks et al. discloses a formation response (col. 13, lines 41-50).
Brooks et al. discloses the parameter includes tension, compression or any combination thereof
(col. 10, lines 49-53).
Brooks et al. discloses the sampler is a rate of 1 MHz to 2 Mhz (col. 24, lines 26-30; col. 34, lines 17-20).
Allowable Subject Matter
Claim 4, 7, 9-11, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3 November 2021 have been fully considered but they are not persuasive.
Applicants argue the prior art does not disclose the range of the sampling rate in the cited passage in the previous rejection.
The Examiner agrees; however the prior art discloses that a high sampling rate is favorable and discloses a rate within the claimed range as noted above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
16 November 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676